Citation Nr: 1233012	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-46 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia and Roanoke, Virginia.  

The Veteran requested a Board hearing on her November 2009 substantive appeal.  In July 2011, she was sent notice of a scheduled Board hearing at the Roanoke, Virginia RO.  The Veteran failed to report to the scheduled hearing.

This appeal was previously before the Board in November 2011.  The Board remanded the claim so that treatment records could be requested and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination to determine whether she has current left hip or knee disorders that are related to her military service.  She was notified of the time and place to report, was notified that she did not report, and has not indicated a good cause (or any reason) for not reporting or indicated willingness to report.

2.  Based on the evidence of record, the Veteran was not shown to have a left knee disorder for VA purposes.

3.  Based on the evidence of record, the Veteran was not shown to have a left hip disorder that is related to her military service.  Arthritis was first shown years post service.



CONCLUSIONS OF LAW

1.  Insofar as the Veteran has not been shown to have a left knee diagnosis, the criteria for service connection for a left knee disorder have not been satisfied.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655 (2011).

2.  A left hip disorder was not shown to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353 -23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in August 2008, prior to the rating decision which is appealed herein, which explained the respective duties of VA and the Veteran with respect to obtaining evidence in support of his claim.  The letter also indicated what the evidence needed to show in order to establish service connection for a claimed disability, and explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities. 

In addition to its duties to provide the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and private treatment records.  

The Veteran was scheduled for both a Board hearing and a VA examination in connection with her claims; however, she failed to report to either.  In July 2011 the Veteran was sent a letter informing her of the date and time of her Board hearing at the RO in Roanoke, Virginia.  In February 2012, a letter informed the Veteran that the RO/AMC had contacted the VA Medical Center closest to her to schedule a VA examination, and which informed her that if she failed to attend the examination without good cause the claim would be rated on the evidence of record or even denied.  Shortly thereafter, in another February 2012 letter, the VA Medical Center in Hampton, Virginia informed the Veteran that she was scheduled for a VA examination in late March 2012  The Veteran failed to report for this examination, and she did not provide any excuse for her failure to report even after being sent a supplemental statement of the case (SSOC) in August 2012 indicating that her claim had been denied based on the evidence of record because she did not report for the scheduled examination.  It is noted that the notice was sent to his address of record, and there is no indication that it was returned as undeliverable. 

The Board notes that "[t]he duty to assist is not always a one way street.  If a veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran failed to report to her examination or to provide any explanation for her failure to report, even after being notified of her failure to report in the August 2012 SSOC and she has not indicated a willingness to report.  The Board finds that VA satisfied its obligation to provide the Veteran with a VA examination, although the Veteran did not avail herself of this opportunity.  Therefore, since this is an original service connection claim, it must be decided based on the evidence of record.  38 C.F.R. § 3.655.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Factual Background and Analysis

The Veteran contends that she has left hip and knee disorders as a result of her active service.  She reported to a private physician in March 2008, that her injuries occurred in 1982 when she sprained her left hip lifting heavy furniture.

In May 2009, the Veteran provided a statement that A.R. witnessed her in-service injury.  She provided the VA with five possible addresses and four possible phone number for the witness.  She also reported that her roommate at the time of her injury was C.C., and she provided an address and two phone numbers for her roommate.  While the VA had a duty to assist the Veteran in obtaining treatment records, service records, and other federal records, the VA does not have a duty to attempt to track down possible witnesses to in-service injuries.  It does not appear the Veteran attempted to contact the witness or her roommate via any of the addresses and phone numbers she provided. 

The claims file contains the Veteran's service treatment records.  While an initial search for records resulted in the receipt of records for another veteran, the VA was later able to locate the Veteran's service treatment records and associate them with the claims file.

Service treatment records include April 1982 enlistment examination which included a normal clinical evaluation of her lower extremities.  Additionally, examinations from April 1985 and March 1988 also noted normal clinical evaluations of her lower extremities.  The Veteran also denied arthritis, bone, joint or other deformity, lameness, foot trouble, and a "trick" or locked knee on the medical history portion of these examinations.  On her July 1990 discharge examination, the Veteran provided a negative medical history regarding her left knee and hip.  The July 1990 clinical evaluation noted a number of scars and bruises secondary to domestic violence, including scratches to the left lumbar region; however, evaluation of her lower extremities was noted as normal.  

Additionally service treatment records show that in June 1985 the Veteran complained of left foot pain, and was assessed with a corn on her left small toe.  In April 1987, she complained of pain in the posterior of her left calf with radiation midway down the plantar aspect of her left foot.  She denied a prior injury to the foot, and the pain was concentrating on the plantar aspect of the left foot.  She was assessed with Achilles tendonitis and provided physical therapy.  An x-ray of her foot was noted to be within normal limits.  In July 1988, the Veteran was in a motor vehicle accident and complained of back pain; she was assessed with muscle strain.  The emergency record from Chesapeake General Hospital noted she complained of chest and left knee pain secondary to the accident; however, x-rays were noted to be negative.  There were no service treatment records which provided a diagnosis of a left hip or left knee disorder, and no complaints of left hip pain were found in the records.

On the Veteran's July 2008 claim she indicated that her left hip and knee pain began in September 1982, but that she received treatment for her joints only in 2008.  In the same form, under the section for Pension benefits, she indicated that her strained leg muscle, and joint pain prevented her from working, but she indicated the disabilities began in March 2008.

The earliest record of left hip pain in the claims file is from June 2008.  On an "Attending Physician's Statement," private physician R.L.D. noted the Veteran had left hip pain which was not due to her current employment.  She initially sought treatment for her left hip pain with Dr. R.L.D. in May 2008.  The note indicated she could return to work in one week.

A July 2008 private treatment record noted the Veteran "went to the hospital over the weekend" due to left hip and leg pain.  In August 2008, she complained of left thigh pain, which she attributed to lifting heavy furniture in service 26 years prior.  She noted she underwent gastric bypass surgery in 2003, and had thus far lost 100 pounds.  A September 2008 MRI revealed mild degenerative hip arthropathy, and probable nondisplaced separation at base of anterior labrum.  The technician noted that an MR arthrogram would be needed to confirm the labrum separation.

Private orthopedist P.C.J. provided a consultation letter regarding the Veteran's condition in October 2008.  He noted she reported left hip pain since March 2008, but felt that her left hip pain was the result of an injury lifting furniture in service in 1982.  Dr. P.C.J. noted that x-rays showed no significant degenerative change in the Veteran's left hip, and no signs of vascular necrosis (for which she was noted to have risk factors).  She was noted to have pain with flexion and internal rotation, for which the physician suggested additional weight loss.  Dr. P.C.J. noted the September 2008 MRI findings of mild degenerative changes were consistent with her age and body habitus, and not advanced or noteworthy on plain films.  He suggested she schedule an MR arthrogram to determine if she had a tear to her anterior labral, but she declined due to insurance co-pays.

In the November 2011 Board remand, the Board noted that the claims file did not contain treatment records prior to June 2008, and directed the Appeals Management Center (AMC) to contact the Veteran to provide releases so that the VA could obtain earlier and additional private treatment records.  In December 2011, the AMC sent the Veteran a letter requesting information and releases for private treatment records; however, she never responded to the requests.

As noted above, the Board must decide the Veteran's claims based upon the available evidence of record.  As the evidence does not indicate the presence of a left knee disorder or diagnosis.  Service treatment records included a complaint of left knee pain subsequent to a 1988 motor vehicle accident; however, x-rays taken at the time were negative.  The Veteran did not further complain of knee pain in service, and provided negative medical histories regarding her knee in subsequent examinations.  The Board finds that her 1988 complaint of knee pain was acute and transitory as she sought no further treatment for her knee, and she was not diagnosed with a knee disorder in service.  While the Veteran indicated in her claim that she has left knee pain, her complaints to private treatment providers included left hip pain, and left leg muscle pain only.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Without a current diagnosis of a left knee disorder in the available records, the evidence does not show the existence of a left knee disability for VA purposes.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992) (In the absence of proof of current disability, there can be no valid claim of service connection). 

Regarding the Veteran's claim for entitlement to service connection for a left hip disorder, the evidence shows that she has a mild degeneration (arthritis) of her left hip.  The available evidence of record indicates that she was diagnosed with arthritis of her left hip in 2008, 28 years after service.  Thus, entitlement to service connection for left hips arthritis may not be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record does not indicate that the Veteran's left hip arthritis was incurred in service.  Service treatment records do not include treatment for left hip pain, and she was not diagnosed with left hip or left leg muscle disorders during service.  While she has indicated she was diagnosed with a left hip strain following lifting heavy furniture, her service treatment records do not reflect this injury occurred.  Significantly all in service treatment records revealed normal findings in pertinent part.  Additionally, her private orthopedist found that the mild degeneration of her left hip was consistent with her age and body habitus, and was not advanced or noteworthy.  Consequently, given that a chronic left hip disorder for which service connection can be granted was not shown in service, given that left hip arthritis was not diagnosed until 28 years after service, and given that there is no competent medical evidence of a relationship between the Veteran's current left hip arthritis and service, the Board must conclude that the weight of the evidence is against a finding of service connection for a left hip disorder.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a left knee disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


